DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement submitted on 03/31/2021 has been considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: In para. 0046, line 7, “label 315” should read “label 335”  
Appropriate correction is required.
Claim Objections
Claim 15 is objected to because of the following informalities:  
In claim 15, line 1, “clause extraction using machine” should read “clause extraction using machine translation”
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites a computer-implemented method for clause extraction using machine translation. . Under the broadest reasonable interpretation, the limitations cover performance in the human mind with the assistance of physical aids (e.g., pen and paper), but for the recitation of generic computer components (“computer-implemented” and “trained machine translation model”).  For example, a human could:
translating an input sentence in a source language into a translated sentence in a target language and insert a grammatical indicator into a position of the translated sentence that identifies a dependent clause; (e.g., a human can translate an input sentence from English into German, and insert a comma, e.g., a grammatical indicator, to separate the independent and dependent clauses)
aligning the input sentence and the translated sentence to determine a position in the input sentence that corresponds to the position of the grammatical indicator in the translated sentence; and (e.g., a human can write the input and translated sentences on a piece of paper, and then map the translated words to one another, to determine where a comma could go in the English sentence that corresponds to the German sentence, for example, as shown in Fig. 3A of the instant application, for the input sentence “If the temperature is high shut off the valve”, a human translator could look at the translated German version on the same piece of paper, and place a comma after “high” based on the German translation).
extracting the dependent clause, in the source language, from the input sentence based on the determined position in the input sentence. (e.g., the human can extract, e.g., identify and isolate, the dependent clause “if the temperature is high” in the input English sentence based on the location of the comma).
The judicial exception is not integrated into a practical application. While the claim recites a “trained machine translation model”, the claim only recites the model at a high level of generality and the claim does not recite a computer-specific algorithm for the translation.  Therefore, the trained machine translation model is a simple computer automation of a language translation process that could be performed by a human.  The remaining limitations only recite generic computing components, i.e., a “computer-implemented method”. Such generic computing components are recited at a high-level of generality (i.e., as a generic computer performing a generic computer function of receiving, processing, and outputting information) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. With respect to the claimed “trained machine language model” use of a machine translation systems is well-known, routine, and conventional, as evidenced by at least:
US 20080288474 A1 (Chin et al., filed 04/29/2008) at para. 0003: “Conventional machine translation tools can be used to translate content from one language to another language.”
US 20080228464 A1 (Al-Onaizan, et al., filed 03/16/2007), at paras. 0004-0005: explaining that “conventional” machine translation systems, such as Google Translate, are available.
US 20080097743 A1 (Hong et al, filed 10/17/2007) at para. 0005: explaining that “conventional machine translation systems” have already been commercially available for several years.
US 20210174019 A1 (Jiang et al., filed 05/08/2020) at para. 0053: disclosing “conventional machine translation model training”.
US 20180039859 A1 (Harwath et al., filed 06/15/2017) at para. 0072: explaining that “conventional machine-translation technology requires training data”.
US 20070282590 A1 (Suzuki et al., filed 08/15/2006) at para. 0008: explaining that “conventional statistical machine translation systems” are trained on a domain.
The remaining limitations in claim 1 are not sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional limitations of using generic computer components amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Claim 1 is not patent eligible.

Claims 2-7 depend from claim 1 and do not remedy the deficiencies explained with respect to claim 1 and are therefore rejected under the same grounds.  None of the limitations set forth in claims 2-7 amount to anything more than the same or similar abstract idea as recited in claim 1.  Claim 2 merely recites a list of types of dependent clauses.  Claim 3 merely recites that the source language is English and Claim 4 merely recites that the target language can be one of German, Russian, Polish, Czech, and Slovak.  Claim 5 merely recites aligning the input sentence and translated sentence to identify corresponding words and then extracting the corresponding words, which a human can do with pen and paper by aligning the translated words (e.g., translating the sentences next to one another and using arrows to identify corresponding words and punctuation).  Claim 6 merely recites a sentence structure where a finite verb occupies a position immediately prior to the position of the grammatical indicator, such as a comma.  Claim 7 merely recites that the grammatical indicator is a comma.  None of the additional limitations recited in claims 2-7 amount to anything more than the same or a similar abstract idea as recited in claim 1.    Nor do any limitations in claims 2-7: (a) integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea or (b) amount to significantly more than the judicial exception because the additional limitations of using generic computer components amounts to no more than mere instructions to apply the exception using generic computer components.  Claims 2-7 are not patent eligible.

Claim 8 claims a computer system for clause extraction using machine translation, comprising one or more processors, one or more computer readable storage media, and program instructions, where such instructions carried out by one or more computer processors correspond to the computer-implemented method of claim 1, and therefore claim 1 is rejected under the same grounds as claim 1 above with respect to 35 USC 101.  The inclusion of generic computing components and functions (i.e., “computer system”, “processors”, “computer readable storage media”, and “program instructions”) are merely further examples of generic computer functions that do not: (a) integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea or (b) amount to significantly more than the judicial exception because the additional limitations of using generic computer components amounts to no more than mere instructions to apply the exception using generic computer components.  
Claim 9 depends from claim 8 and claims a computer system having a processor that carries out instructions that corresponds to the computer-implemented method of claim 2, and is therefore rejected under the same grounds as claims 2 and 8 above.
Claim 10 depends from claim 8 and claims a computer system having a processor that carries out instructions that corresponds to the computer-implemented method of claim 3, and is therefore rejected under the same grounds as claims 3 and 8 above.
Claim 11 depends from claim 8 and claims a computer system having a processor that carries out instructions that corresponds to the computer-implemented method of claim 4, and is therefore rejected under the same grounds as claims 4 and 8 above.
Claim 12 depends from claim 8 and claims a computer system having a processor that carries out instructions that corresponds to the computer-implemented method of claim 5, and is therefore rejected under the same grounds as claims 5 and 8 above.
Claim 13 depends from claim 8 and claims a computer system having a processor that carries out instructions that corresponds to the computer-implemented method of claim 6, and is therefore rejected under the same grounds as claims 6 and 8 above.
Claim 14 depends from claim 8 and claims a computer system having a processor that carries out instructions that corresponds to the computer-implemented method of claim 7, and is therefore rejected under the same grounds as claims 7 and 8 above.

Claim 15 claims a computer program product for clause extraction using machine, comprising one or more computer readable storage media, and program instructions, where such instructions carried out by one or more computers correspond to the computer-implemented method of claim 1, and therefore claim 1 is rejected under the same grounds as claim 1 above with respect to 35 USC 101.  The inclusion of generic computing components and functions (i.e., “computer program product”, “computer”, “computer readable storage media”, and “program instructions”) are merely further examples of generic computer functions that do not: (a) integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea or (b) amount to significantly more than the judicial exception because the additional limitations of using generic computer components amounts to no more than mere instructions to apply the exception using generic computer components.  
Moreover, with respect to claim 15, the examiner notes that para. 0078 in the instant specification states that “a computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.”  Therefore, the examiner notes that claim 15 does appear to claim one of the four categories of patent eligible subject matter under 35 U.S.C. 101 because the broadest reasonable interpretation of “storage medium” consistent with para. 0078 in the instant specification does not encompass transitory signals per se.  However, as explained above, claim 15 remains rejected as pertaining to an abstract idea, as explained above.
Claim 16 depends from claim 15 and claims a computer program product having a computer that carries out instructions that corresponds to the computer-implemented method of claim 2, and is therefore rejected under the same grounds as claims 2 and 15 above.
Claim 17 depends from claim 15 and claims a computer program product having a computer that carries out instructions that corresponds to the computer-implemented method of claim 3, and is therefore rejected under the same grounds as claims 3 and 15 above.
Claim 18 depends from claim 15 and claims a computer program product having a computer that carries out instructions that corresponds to the computer-implemented method of claim 4, and is therefore rejected under the same grounds as claims 4 and 15 above.
Claim 19 depends from claim 15 and claims a computer program product having a computer that carries out instructions that corresponds to the computer-implemented method of claim 5, and is therefore rejected under the same grounds as claims 5 and 15 above.
Claim 20 depends from claim 15 and claims a computer program product having a computer that carries out instructions that corresponds to the computer-implemented method of claim 6, and is therefore rejected under the same grounds as claims 6 and 15 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kumano et al., US 4821230 A, hereinafter referenced as KUMANO in view of Chen et al., US 20200034436 A1, hereinafter referenced as CHEN.

Regarding claim 1, KUMANO discloses:
A computer-implemented method for clause extraction (identifying main and subordinate clauses to generate punctuation marks in accordance with the connective relationship between the clauses; col. 7, lines 52-68) using machine translation, (machine translation using a computer; col. 1, lines 11-16) the method comprising: 
translating an input sentence in a source language (Fig. 1, English sentence is input into original sentence memory 2; col. 3, lines 14-29) into a translated sentence in a target language (Fig. 1, translated into Japanese and stored in translated sentence memory 6; col. 3, lines 37-41) using a machine translation model, (Fig. 1, translation processor 4 and dictionary 5, including subcomponents 5a-5f; col. 3, line 30 – col. 4, line 3) wherein the machine translation model inserts a grammatical indicator into a position of the translated sentence that identifies a dependent clause; (Figs. 8B and 8C, a comma, e.g., a grammatical indicator, is inserted into position P1, right after the subordinate clause C1, e.g., the dependent clause, and subordinate conjunction J1, e.g., position identifying the dependent clause, and its connection to the main clause C2; col. 8, lines 17-59)
aligning the input sentence and the translated sentence (e.g., Fig. 8B, English and Japanese sentences are mapped together in the depicted tree/graph structure, e.g., alignment of the input English and translated Japanese sentence;  col. 3, lines 5-8) to determine a position in the input sentence that corresponds to the position of the grammatical indicator in the translated sentence; and (Figs. 8A and 8B, the syntactic structure in Fig. 8B shows that the position of comma P1, e.g., grammatical indicator, corresponds to immediately after the subordinate conjunction, “when”, e.g., the position in the input English sentence; col. 3, lines 5-24)
extracting the dependent clause, in the source language, from the input sentence based on the determined position in the input sentence. (Figs. 8A and 8B, subordinate clause C1, “I arrived at the station” is isolated from the main clause, “The train had gone,” using the syntactic structure in Fig. 8B in view of the location of the comma, punctuation mark P1; col. 8, lines 17-34; the examiner notes that the broadest reasonable interpretation of “extracting the dependent clause” includes isolating the dependent clause from the independent clause, as disclosed in para. 0052 of the instant specification).

	However, KUMANO fails to explicitly teach:
	trained machine translation model

	However, in a related field of endeavor, CHEN discloses training a neural network for a machine translation model.  (para. 0037).  The translation can be from English into a second language, including German or Russian. (paras. 0047, 0062).

	The KUMANO-CHEN combination makes obvious:
translating an input sentence in a source language into a translated sentence in a target language using a trained machine translation model, (CHEN discloses training a neural network as a trained machine translation model; CHEN, para. 0037; KUMANO discloses a translation processor 4 and dictionary 5, including subcomponents 5a-5f; col. 3, line 30 – col. 4, line 3 and Fig. 1; the KUMANO-CHEN combination now augments the translation processor 4 and dictionary 5 to implement a trained neural machine translation model as disclosed in CHEN; KUMAN, col. 3, line 30 – col. 4, line 3 and Fig. 1 with CHEN, para. 0037) wherein the trained machine translation model inserts a grammatical indicator into a position of the translated sentence that identifies a dependent clause; (KUMANO discloses in Figs. 8B and 8C, a comma, e.g., a grammatical indicator, is inserted into position P1, right after the subordinate clause C1, e.g., the dependent clause, and subordinate conjunction J1, e.g., position identifying the dependent clause, and its connection to the main clause C2; col. 8, lines 17-59; the KUMANO-CHEN combination now augments the translation processor 4 and dictionary 5 to implement a trained neural machine translation model as disclosed in CHEN to determine the position of a dependent clause; KUMANO, col. 8, lines 17-59 with CHEN, para. 0037)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the trained neural machine translation model teachings of CHEN with KUMANO.  As disclosed in CHEN, one of ordinary skill would be motivated to utilize an enhanced recurrent neural network machine translation model as disclosed in CHEN because such a model leads to significant improvements in translation speed and accuracy.  (paras. 0003-0004).  Further, as disclosed in CHEN, one of ordinary skill would further be motivated to use the teachings of CHEN to incorporate parallel training on efficient computing devices such as GPUs and tensor processing units to perform other types of neural machine translation models in terms of accuracy. (para. 0038).

Regarding claim 2, the KUMANO-CHEN combination discloses the computer-implemented method of claim 1.  KUMANO further discloses:
wherein the dependent clause is selected from a group of: a relative clause, a conditional clause, a temporal clause, an adverbial clause, an adjectival clause, and a nominal clause. (Figs. 8A-8C, the dependent clause “when I arrived at the station” is an adverbial clause and a temporal clause; col. 8, lines 5-26)

Regarding claim 3, the KUMANO-CHEN combination discloses the computer-implemented method of claim 1.  KUMANO further discloses:
wherein the source language is English.  (Fig. 1, English sentence is input into original sentence memory 2, e.g., source language is English; col. 3, lines 14-29)

Regarding claim 4, KUMANO discloses the computer-implemented method of claim 1.  However, KUMANO fails to explicitly teach:
wherein the target language is selected from a group of: German, Russian, Polish, Czech, and Slovak.  

However, in a related field of endeavor, CHEN discloses training a neural network for a machine translation model.  (para. 0037).  The translation can be from English into a second language, including German or Russian. (paras. 0047, 0062).

	The KUMANO-CHEN combination makes obvious:
wherein the target language is selected from a group of: German, Russian, Polish, Czech, and Slovak. (CHEN discloses a neural machine translation model that translates from English into German or Russian; CHEN, paras. 0047, 0062; the KUMANO-CHEN combination now augments the translation processor 4 and dictionary 5 to implement a trained neural machine translation model as disclosed in CHEN to translate text from English into German or Russian; KUMANO, col. 8, lines 17-59 with CHEN, paras. 0047, 0062)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the trained neural machine translation model teachings of CHEN with KUMANO.  As disclosed in CHEN, one of ordinary skill would be motivated to utilize an enhanced recurrent neural network machine translation model as disclosed in CHEN because such a model leads to significant improvements in translation speed and accuracy.  (paras. 0003-0004).  Further, as disclosed in CHEN, one of ordinary skill would further be motivated to use the teachings of CHEN to incorporate parallel training on efficient computing devices such as GPUs and tensor processing units to perform other types of neural machine translation models in terms of accuracy. (para. 0038).

Regarding claim 5, the KUMANO-CHEN combination discloses the computer-implemented method of claim 1.  KUMANO further discloses:
wherein determining the position in the input sentence comprises: (Figs. 8A and 8B, the syntactic structure in Fig. 8B shows that the position of comma P1, e.g., grammatical indicator, corresponds to immediately after the subordinate conjunction, “when”, e.g., the position in the input English sentence; col. 3, lines 5-24)
based on the aligning of the input sentence and the translated sentence, identifying words of the dependent clause in the translated sentence and the corresponding words of the dependent clause in the input sentence; and (Fig. 8B, corresponding words in the subordinate clause, “watashi-ga” = “I”, “tsuita” = “arrive” and “Eki-na” = “station”; col. 8, lines 5-26)
wherein extracting the dependent clause comprises extracting the identified corresponding words in the input sentence. (Figs. 8A and 8B, subordinate clause C1, “I arrived at the station” is isolated from the main clause, “The train had gone,” using the syntactic structure in Fig. 8B in view of the location of the comma, punctuation mark P1; col. 8, lines 17-34; the examiner notes that the broadest reasonable interpretation of “extracting the dependent clause” includes isolating the dependent clause from the independent clause, as disclosed in para. 0052 of the instant specification).

Regarding claim 6, the KUMANO-CHEN combination discloses the computer-implemented method of claim 1.  KUMANO further discloses:
wherein the dependent clause is further identified in the translated sentence (Fig. 8C, subordinate clause C1, “watashi-ga eki-ni tsuita” = “I arrived at the station”; col. 8, lines 25-26) by identifying a subordinating conjunction (Fig. 8C, subordinate conjunction “toki” = “when”; col. 8, lines 27-28) and by identifying a finite verb occupying a position immediately prior to the position of the grammatical indicator.  (Fig. 8C, “tsuita” = “arrived”, e.g., finite verb, and is immediately prior to the comma P1, e.g., grammatical indicator, in the translated Japanese sentence; col. 8, lines 25-30)

Regarding claim 7, the KUMANO-CHEN combination discloses the computer-implemented method of claim 1.  KUMANO further discloses:
wherein the grammatical indicator comprises a comma.  (Figs. 8B and 8C, a comma, e.g., a grammatical indicator, is inserted into position P1, right after the subordinate clause C1, e.g., the dependent clause, and subordinate conjunction J1; col. 8, lines 17-59)

Regarding claim 8, KUMANO discloses:
A computer system (Fig. 1, machine translation system) for clause extraction (identifying and isolation main and subordinate clauses to generate punctuation marks in accordance with the connective relationship between the clauses; col. 7, lines 52-68) using machine translation, (machine translation using a computer; col. 1, lines 11-16) the computer system comprising: one or more computer processors; (Fig. 1, editing controller 3 and translation processor 4; col. 3, line 20) one or more computer readable storage media (Fig. 1, original sentence memory 2, translated sentence memory 6, dictionary 5; col. 3, lines 18-21); program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors, the program instructions comprising instructions to: (translation processor uses dictionary which includes program instructions, to perform the translation of the original sentence from English into Japanese; col. 3, lines 30-41)
The remaining limitations in claim 8 recite instructions carried out by one or more computer processors that correspond to the computer-implemented method of claim 1, and therefore claim 8 is rejected under the same grounds as claim 1 above with respect to 35 USC 103 in view of the KUMANO-CHEN combination.

Claim 9 depends from claim 8 and claims a computer system having a processor that carries out instructions that corresponds to the computer-implemented method of claim 2, and is therefore rejected under the same grounds as claims 2 and 8 above.
Claim 10 depends from claim 8 and claims a computer system having a processor that carries out instructions that corresponds to the computer-implemented method of claim 3, and is therefore rejected under the same grounds as claims 3 and 8 above.
Claim 11 depends from claim 8 and claims a computer system having a processor that carries out instructions that corresponds to the computer-implemented method of claim 4, and is therefore rejected under the same grounds as claims 4 and 8 above.
Claim 12 depends from claim 8 and claims a computer system having a processor that carries out instructions that corresponds to the computer-implemented method of claim 5, and is therefore rejected under the same grounds as claims 5 and 8 above.
Claim 13 depends from claim 8 and claims a computer system having a processor that carries out instructions that corresponds to the computer-implemented method of claim 6, and is therefore rejected under the same grounds as claims 6 and 8 above.
Claim 14 depends from claim 8 and claims a computer system having a processor that carries out instructions that corresponds to the computer-implemented method of claim 7, and is therefore rejected under the same grounds as claims 7 and 8 above.

	Regarding claim 15, KUMANO discloses:
A computer program product for clause extraction (identifying and isolation main and subordinate clauses to generate punctuation marks in accordance with the connective relationship between the clauses; col. 7, lines 52-68) using machine, (machine translation using a computer; col. 1, lines 11-16) the computer program product comprising one or more computer readable storage media collectively having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to: (translation processor uses dictionary which includes program instructions, to perform the translation of the original sentence from English into Japanese; col. 3, lines 30-41)
The remaining limitations in claim 15 recite instructions carried out by a computer that corresponds to the computer-implemented method of claim 1, and therefore claim 15 is rejected under the same grounds as claim 1 above with respect to 35 USC 103 in view of the KUMANO-CHEN combination.

Claim 16 depends from claim 15 and claims a computer program product having a computer that carries out instructions that corresponds to the computer-implemented method of claim 2, and is therefore rejected under the same grounds as claims 2 and 15 above.
Claim 17 depends from claim 15 and claims a computer program product having a computer that carries out instructions that corresponds to the computer-implemented method of claim 3, and is therefore rejected under the same grounds as claims 3 and 15 above.
Claim 18 depends from claim 15 and claims a computer program product having a computer that carries out instructions that corresponds to the computer-implemented method of claim 4, and is therefore rejected under the same grounds as claims 4 and 15 above.
Claim 19 depends from claim 15 and claims a computer program product having a computer that carries out instructions that corresponds to the computer-implemented method of claim 5, and is therefore rejected under the same grounds as claims 5 and 15 above.
Claim 20 depends from claim 15 and claims a computer program product having a computer that carries out instructions that corresponds to the computer-implemented method of claim 6, and is therefore rejected under the same grounds as claims 6 and 15 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gimpel, Kevin, et al. "Phrase Dependency Machine Translation with Quasi-Synchronous Tree-to-Tree." Computational Linguistics 1.1. (2014) pp. 349-401.  Discloses parsing source and target languages for language pairs, such as English-German and English-Chinese, to create parse trees, and then mapping tree-to-tree to perform the translation. (pp. 350-351, section 1).  
Mehl, Stephan, et al. "Aspects of the translation of English subordinate clauses into German." Int’l Conf. on Theoretical and Methodological Issues in Machine Translation, (1999), pp. 1-10. Discloses the syntactic processing of subordinate clauses in machine translation between the English and German languages.
US 20210073480 A1 (Mehta et al.) discloses preprocessing for black box translation, where translations are simplified by using back translation.  See para. 0041.
US 20140288915 A1 (Madnani et al.) discloses, in Fig. 3, an alignment procedure performed between an original sentence and back translation, in order to correct grammatical errors in the original sentence.  Paras. 0032-0037.
US 20040254781 A1 (Appleby) relates to example-based machine translation.  See Figs. 8 and 10, for mapping English-to-French translations using trees.  See also Figs. 19a-f, disclosing node-to-node mapping of the trees.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C LEE whose telephone number is (571)272-4933. The examiner can normally be reached M-F 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C. LEE/Examiner, Art Unit 2655                                                                                                                                                                                                        


/JESSE S PULLIAS/Primary Examiner, Art Unit 2655